Fourth Court of Appeals
                                      San Antonio, Texas
                                             January 7, 2019

                                          No. 04-18-00975-CV

                                  IN RE Abelardo G. GONZALES

                                   Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On December 20, 2018, relator filed a petition for writ of mandamus. After considering
the petition, this court concludes relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will
issue at a later date.

           It is so ORDERED on January 7, 2019.



                                                          _________________________________
                                                          Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                                          ___________________________________
                                                          Keith E. Hottle,
                                                          Clerk of Court




1
 This proceeding arises out of Cause No. 2017 FLI 001815 C3, styled In the Interest of M.A.G. and Z.A.G.,
Children, pending in the County Court at Law No 2, Webb County, Texas, the Honorable Missy Medary presiding.